DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/25/2019.
Applicant’s election without traverse of group I, Claims 1-7 and 14-20 in the reply filed on 9/25/2019 is acknowledged.
Claims 1-17 and 19-20 are pending

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508 and further in view of Painter, US 2017/0179635.
Regarding claims 1 and 5-7, Nesbitt discloses in claim 1; a method of splicing, comprising: 											
Regarding claim 2, Nesbitt discloses; joining corresponding ends comprises joining corresponding ends of three copper conductors in a multi-phase conductor assembly (¶ 003; three-phase power cable).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Painter, US 2017/0179635 as applied to claims 1, 2 and 5-7 above, and further in view of Nicholson, US 9322245.

Regarding claim 3, Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about joining comprises deburring and polishing the corresponding ends. However Nicholson shows that surface finish and seam weld may be sized within desired tolerances and additional surface polishing may also be carried out (Col. 7; Ln. 21-23).											It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt taken with VON FANGE and Painter by joining comprises deburring and polishing the corresponding ends as taught by Nicholson, to achieve desired sealing surface characteristics (Col. 7; Ln. 23-24).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Painter, US 2017/0179635 as applied to claims 1, 2 and 5-7 above, and further in view of Guzy, US 4273953.
Regarding claim 4, Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about applying a high modulus dielectric tape cylinder over the high strain dielectric tape. However Guzy shows that over the fabric is applied a single wrap of lead foil extending over the exposed lead sheath. Preferably the foil will be applied in the form of an elongated strip wrapped to overlap along the length of the splice. Alternatively, lead foil may be applied in the form of a foil tape helically wound along the length of the splice and extending over the lead sheath (Col. 3; Ln. 55-61) and a sleeve of heat-shrinkable tubing is then positioned to surround the splice area (Col. 4; Ln. 1-3).												It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt by applying a high modulus dielectric tape cylinder over the high strain dielectric tape, as taught by Guzy, to provides a cable splice that is resistant to invasion by corrosive well fluids and corrosive failure (Col. 1; Ln. 61-63). 

Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Blazer, US 2015/0110451 and further in view of Painter, US 2017/0179635.
Regarding claims 14, 15 and 19, Nesbitt discloses in claim 14; a method, comprising: 												joining (¶ 005; splice formed) ends of corresponding conductors in a multi-phase power cable to form corresponding joined ends for each phase of the multi-phase power cable (¶ 003; three-phase power cable); 									applying a dielectric tape (¶ 005; dielectric tape) over the corresponding joined ends for each phase; 										using a high modulus tape to wrap (¶ 005; high-modulus tape); and 				protecting the corresponding conductors with an external armor layer (¶ 005; glass-fibre tape).										Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about wrapping a lead alloy tape over the dielectric tape for each phase until the lead alloy tape extends between protective lead layer ends of protective lead layers surrounding the corresponding conductors, the lead alloy tape having Pb-Sn-Sb  crystal structure, and wrapping the lead alloy tape over the dielectric tape forming a gas barrier layer without use of a heat source in claim 14, compressing the lead alloy tape to ensure bonding of an adhesive disposed between the lead alloy tape and the dielectric tape in claim 15 and using a high modulus tape comprises wrapping a polytetrafluoroethylene (PTFE) tape about the lead alloy tape in claim 19. 				However VON FANGE shows that a power cable can include a conductor; insulation disposed about the conductor; and a lead (Pb) alloy tape wrapped about the insulation. In such an example, the lead (Pb) alloy tape can include adhesive, which can be, for example, pressure sensitive adhesive. As an example, adhesive can be or 
Regarding claim 16, Nesbitt discloses; joining corresponding ends comprises joining corresponding ends of three copper conductors in a multi-phase conductor assembly (¶ 003; three-phase power cable).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of in view of VON FANGE, WO 2016/191508, in view of Blazer, US 2015/0110451, in view of Painter, US 2017/0179635 as applied to claims 14-16 and 19 above, and further in view of McNERNEY, US 3783057.
Regarding claim 17 Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about applying the dielectric tape comprises applying a high strain fluorinated ethylene propylene (FEP) tape. 			However McNERNEY shows that the area of the wire splice has been wrapped with FEP film (Col. 5; Ln. 21-22).										It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt taken with Guzy by applying the dielectric tape comprises applying a high strain fluorinated ethylene propylene (FEP) tape as taught by McNERNEY, because FEP is a truly thermoplastic material, softening and melting in the range between 450' and 5251 F. It can therefore be extruded directly on the conductor wire in a continuous process (Col. 4; Ln. 36-39).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt, US 2010/0065302, in view of VON FANGE, WO 2016/191508, in view of Blazer, US 2015/0110451, in view of Painter, US 2017/0179635, in view of McNERNEY, US 3783057 as applied to claims 14-17 and 19 above, and further in view of Guzy, US 4273953.
Regarding claim 20, Nesbitt substantially discloses the invention of splice of three-phase power cable but is silent about applying a high modulus dielectric tape cylinder over the high strain dielectric tape. 
However Guzy shows that a sleeve of heat-shrinkable tubing is then positioned to surround the splice area (Col. 4; Ln. 1-3).			
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Nesbitt by applying a high modulus dielectric tape cylinder over the high strain dielectric tape, as taught by Guzy, 
to provide a cable splice that is resistant to invasion by corrosive well fluids and corrosive failure (Col. 1; Ln. 61-63). 

Response to Arguments
Regarding applicant’s argument about amended features of Claims 1 and 14 that "wrapping a lead alloy tape over the dielectric tape along each copper conductor between ends of a lead barrier layer; compressing the lead alloy tape to ensure bonding of an acrylic based adhesive without use of a heat source . . . ." As explained in paragraph [0041] of the present application's publication, "This splicing methodology may be adapted to various types of power cables 24 for use in many environments, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729